Citation Nr: 1829476	
Decision Date: 06/08/18    Archive Date: 06/27/18

DOCKET NO.  14-40 260A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression.

2.  Entitlement to an increased rating for tinnitus in excess of 10 percent.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

A. Dellarco, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from August 1966 to September 1969 and from April 1972 to April 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

The issue of service connection for an acquired psychiatric disorder, to include depression, as characterized on the title page, has been framed to include all psychiatric disorders that also have been claimed and diagnosed, but not previously denied in prior rating decisions.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental health disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

Additionally, the Veteran, through his attorney and submission of private medical evidence, has raised the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), and is therefore referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).   

The issue of entitlement to service connection for acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's service-connected (bilateral) tinnitus is assigned a 10 percent rating, the maximum rating authorized under Diagnostic Code 6260. 


CONCLUSION OF LAW

There is no legal basis for an assignment of a schedular rating in excess of 10 percent for tinnitus.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 3.102, 4.3, 4.71a, Diagnostic Code 6260 (2017).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.

Neither the Veteran nor his/her representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Tinnitus 

The Veteran seeks a rating higher than 10 percent for his service-connected, bilateral tinnitus.  

A schedular rating in excess of 10 percent for the Veteran's tinnitus may not be assigned as a matter of law.  Tinnitus is rated under Diagnostic Code 6260, which provides for a single 10 percent rating for tinnitus, whether or not it affects both ears.  38 C.F.R. § 4.87, Note (2).  Because a higher rating must be denied as a matter of law, the benefit-of-the-doubt rule does not apply.  See Sabonis v. West, 6 Vet. App. 426, 430 (1994); cf. 38 U.S.C. § 5107; 38 C.F.R. § 3.102.  

ORDER

A rating in excess of 10 percent for tinnitus is denied.


REMAND

A remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim and to afford him every possible consideration. 

The Veteran claims he has an acquired psychiatric disorder that began in service, or in the alternative, was caused or aggravated by his service-connected hearing loss and tinnitus. 

In support of his claim, the Veteran submitted a January 2017 private examination report identifying his current psychiatric diagnosis as depressive disorder with anxious distress features.  The private examiner opined that the Veteran's depressive disorder "more likely than not" began in service and is aggravated by his service-connected hearing loss and tinnitus.  Although the private examiner provided a general discussion of medical literature that indicates a relationship between depression and hearing disorders, the examiner did not provide adequate rationale to support the opinion provided.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, (2008) (holding that a medical opinion that contains only data and conclusions without any supporting analysis is accorded no weight).  As the Veteran has not yet been afforded a VA examination for this claim and the medical evidence in insufficient upon which to reach a determination, a remand is warranted to afford the Veteran a VA examination to determine the nature and etiology of the claimed psychiatric disorder.  38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate action to obtain all outstanding VA and private medical records pertinent to the claim.  

2. After completing all necessary records development, schedule the Veteran for a VA examination by an appropriately qualified medical professional to determine the nature and etiology of all acquired psychiatric disorders present during the pendency of the claim.  The entire claims file should be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests and studies should be accomplished.  

(a) For all acquired psychiatric disorders identified, the examiner should provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the disorder had its onset in or is etiologically-related to the Veteran's active service.  

(b) For any acquired psychiatric disorder that is not related to service, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the disorder is caused or aggravated by the Veteran's service-connected hearing loss and/or tinnitus.

The examiner must provide a complete rationale on which his/her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his/her opinion. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


